EXHIBIT 10.1 Amended and Restated Post-Petition Credit Agreement Dated as of December31, 2008 among Pilgrim’s Pride Corporation, as Debtor and Debtor-in-Possession, the guarantors from time to time parties hereto, the Lenders from time to time parties hereto, and Bank of Montreal, as DIP Agent 2545997_0110.DOC 1078278/RLC Table of Contents Section Heading Page Section 1. The Credit Facilities. 1 Section 1.1 DIP Commitments 1 Section 1.2 Letters of Credit 2 Section 1.3 Applicable Interest Rates 5 Section 1.4 Minimum Borrowing Amounts 6 Section 1.5 Manner of Borrowing DIP Loans 6 Section 1.6 Swing Loans 7 Section 1.7 Maturity of Loans 8 Section 1.8 Prepayments 8 Section 1.9 Default Rate 10 Section 1.10 Evidence of Indebtedness 11 Section 1.11 Commitment Terminations 11 Section 1.12 Guaranties 12 Section 1.13 Substitution of Lenders 12 Section 2. Fees. 12 Section 2.1 Fees 12 Section 3. Place and Application of Payments. 13 Section 3.1 Place and Application of Payments 13 Section 3.2 Account Debit 14 Section 4. The Collateral. 14 Section 4.1 Security 14 Section 4.2 Perfection of Security Interests 15 Section 4.3 Receivables and Inventory Collections 16 Section 4.4 Cash Collateral Account 16 Section 4.5 Rights of DIP Agent 17 Section 4.6 Performance by DIP Agent of Debtors’ Post-Petition Obligations 17 Section 4.7 DIP Agent’s Appointment as Attorney-in-Fact 18 Section 5. Definitions; Interpretation. 19 Section 5.1 Definitions 19 Section 5.2 Interpretation 42 Section 5.3 Change in Accounting Principles 43 Section 5.4 Timing of Payment or Performance 43 Section 6. Representations and Warranties. 43 Section 6.1 Organization and Qualification 43 Section 6.2 Subsidiaries 43 Section 6.3 Authority and Validity of Obligations 44 Section 6.4 Use of Proceeds; Margin Stock 45 Section 6.5 Financial Reports 45 Section 6.6 No Material Adverse Change 45 Section 6.7 Full Disclosure 45 Section 6.8 Trademarks, Franchises, and Licenses 46 Section 6.9 Governmental Authority and Licensing 46 Section 6.10 Good Title 46 Section 6.11 Litigation and Other Controversies 46 Section 6.12 Taxes 46 Section 6.13 Approvals 47 Section6.14 Affiliate Transactions 47 Section 6.15 Investment Company 47 Section 6.16 ERISA 47 Section 6.17 Compliance with Laws 47 Section 6.18 Other Agreements 48 Section 6.19 No Default 48 Section 6.20 Financing Orders 48 Section 6.21 Super-Priority Administrative Expense and Liens 49 Section 7. Conditions Precedent. 49 Section 7.1 All Credit Events 49 Section 7.2 Conditions to Effectiveness 50 Section 8. Covenants. 52 Section 8.1 Maintenance of Business 52 Section 8.2 Maintenance of Properties 52 Section 8.3 Taxes and Assessments 52 Section 8.4 Insurance 52 Section 8.5 Financial Reports 53 Section 8.6 Inspection 56 Section 8.7 Borrowings and Guaranties 56 Section 8.8 Liens 58 Section 8.9 Investments, Acquisitions, Loans and Advances 62 Section 8.10 Mergers, Consolidations and Sales 64 Section 8.11 Maintenance of Subsidiaries 65 Section 8.12 Dividends and Certain Other Restricted Payments 66 Section 8.13 ERISA 66 Section 8.14 Compliance with Laws 66 Section 8.15 Burdensome Contracts With Affiliates 67 Section 8.16 No Changes in Fiscal Year 68 Section 8.17 Formation of Subsidiaries 68 Section 8.18 Change in the Nature of Business 68 Section 8.19 Use of Proceeds 68 Section 8.20 No Restrictions 68 Section 8.21 DIP Agent’s and Lenders’ Financial Consultant 70 Section 8.22 Financial Covenants 70 Section 8.23 Chapter11 Claims 71 Section 8.24 Course of Business 71 Section 8.25 Restriction on Hedging 72 Section 8.26 The Budget 72 Section 8.27 Subsidiary Distributions, Etc 72 Section 8.28 Borrower’s Financial Consultants Engagements; Sale of Certain Assets 73 Section 8.29 Engagement of Chief Restructuring Officer 73 Section 9. Events of Default and Remedies. 73 Section 9.1 Events of Default 73 Section 9.2 Consequences of Event of Default 77 Section 9.3 Relief from Stay 78 Section 10. Guarantee. 78 Section 10.1 Guarantee 78 Section 10.2 Right of Contribution 79 Section 10.3 No Subrogation 79 Section 10.4 Amendments, Etc. with Respect to the Post-Petition Obligations 79 Section 10.5 Guarantee Absolute and Unconditional 80 Section 10.6 Reinstatement 80 Section 10.7 Payments 81 Section 10.8 Release of Guaranties 81 Section 11. The DIP Agent. 81 Section 11.1 Appointment and Authorization of DIP Agent 81 Section 11.2 DIP Agent and its Affiliates 81 Section 11.3 Action by DIP Agent 81 Section 11.4 Consultation with Experts 82 Section 11.5 Liability of DIP Agent; Credit Decision 82 Section 11.6 Indemnity 83 Section 11.7 Resignation of DIP Agent and Successor DIP Agent 83 Section 11.8 L/C Issuer and Swing Line Lender 83 Section 11.9 Authorization to Release or Subordinate or Limit Liens and to Release Guaranties 84 Section 11.10 Authorization to Enter into, and Enforcement of, the Collateral Documents 84 Section 12. Miscellaneous. 85 Section 12.1 Withholding Taxes 85 Section 12.2 No Waiver, Cumulative Remedies 86 Section 12.3 Non-Business Days 86 Section 12.4 Documentary Taxes 86 Section 12.5 Survival of Representations 86 Section 12.6 Survival of Indemnities 87 Section 12.7 Sharing of Set-Off 87 Section 12.8 Notices 87 Section 12.9 Counterparts 88 Section 12.10 Successors and Assigns 88 Section 12.11 Participants 88 Section 12.12 Assignments 89 Section 12.13 Amendments 91 Section 12.14 Headings 91 Section 12.15 Costs and Expenses; Indemnification 92 Section 12.16 Set-off 93 Section 12.17 Entire Agreement 94 Section 12.18 Governing Law 94 Section 12.19 Severability of Provisions 94 Section 12.20 Excess Interest 94 Section 12.21 Construction 95 Section 12.22 Lender’s and L/CIssuer’s Obligations Several 95 Section 12.23 Submission to Jurisdiction; Waiver of Jury Trial 95 Section 12.24 USA Patriot Act 95 Section 12.25 No Modification; No Discharge; Survival of Claims 95 Section 12.26 Pre-Petition BMO Loan Documents 96 Section 12.27 Bankruptcy Code Waivers 96 Section 12.28 Validation of Liens 96 Section 12.29 Confidentiality 96 Section 12.30 Disclosure 97 Section12.31 Amendment and Restatement 97 ExhibitA—Notice of Payment Request ExhibitB—Notice of Borrowing ExhibitC—Final Financing Order ExhibitD-1—Revolving Note ExhibitD-2—Swing Note ExhibitE—Borrowing Base Certificate ExhibitF—Compliance Certificate ExhibitG—Additional Guarantor Supplement ExhibitH—Assignment and Acceptance ExhibitI—Material Executory Contracts Schedule1—Commitments Schedule6.2—Subsidiaries Schedule6.16—ERISA Schedule8.7—Indebtedness Outstanding on the Petition Date Schedule8.8—Liens Existing on the Petition Date Schedule8.9(c)—Investments Existing on the Petition Date Schedule8.9(q)—Insurance Subsidiaries’ Investment Policies on the Petition Date Schedule8.13—ERISA Plan Termination Amended and Restated Post-Petition Credit Agreement This Amended and Restated Post-Petition Credit Agreement is entered into as of December31, 2008, by and among Pilgrim’s Pride Corporation, a Delaware corporation (the “Borrower”), as debtor and debtor-in-possession in a case pending under Chapter11 of the Bankruptcy Code, the direct and indirect Domestic Subsidiaries of the Borrower from time to time party to this Agreement and To-Ricos, Ltd., a Bermuda company (“To-Ricos”) and To-Ricos Distribution, Ltd., a Bermuda company (“To-Ricos Distribution”), as Guarantors, each as debtor and debtor-in-possession (the Borrower and the Guarantors, each a “Debtor” and collectively the “Debtors”) in a case pending under Chapter11 of the Bankruptcy Code (the cases of the Borrower and the Guarantors, each a “Chapter 11Case” and, collectively, the “Chapter11 Cases”), the several financial institutions from time to time party to this Agreement, as Lenders, and Bank of Montreal, a Canadian chartered bank acting through its Chicago branch, as DIP Agent as provided herein.All capitalized terms used herein without definition shall have the same meanings herein as such terms are defined in Section5.1 hereof. Preliminary Statement On December1, 2008 (the “Petition Date”) the Debtors filed voluntary petitions with the United States Bankruptcy Court for the Northern District of Texas, Fort Worth Division, initiating the Chapter11 Cases and have continued in possession of their assets and the management of their businesses pursuant to Sections1107 and 1108 of the Bankruptcy Code; The Borrower owns, directly or indirectly, all of the issued and outstanding capital stock or other equity interests of each of the Guarantors; The Debtors (other than To-Ricos and To-Ricos Distribution), the DIP Agent and the Lenders have entered into a Post-Petition Credit Agreement dated as of December2, 2008 (the “Original DIP Credit Agreement”) pursuant to which the Lenders may make loans and provide other financial accommodations to the Borrower; The Debtors, the DIP Agent and the Lenders wish to amend certain provisions of the Original DIP Credit Agreement and, for the sake of clarity and convenience, to amend and restate the Original DIP Credit Agreement on the terms and conditions set forth herein. Now, Therefore, in consideration of the mutual agreements contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: Section 1.The Credit Facilities. Section
